Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0194309 A1) in view of Decker et al. (US 2016/0085038 A1) and Sato et al. (US 2004/0062491 A1).
Regarding Claim 1, Evans (Fig. 9A) discloses an optoelectronic module, comprising: 
a substrate (902, 908); 
a digital integrated circuit (914, MZM driver), on an upper surface of the substrate (top of 908); and 
a frame (904, 906), secured in a pocket of the substrate (pocket where 904 and 906 are secured), the pocket being in a lower surface of the substrate (See Fig. 9A) 
the frame (904, 906) being composed of a material having a thermal conductivity (TEC thermos electric cooler and first heat sink) 

Evans in the current impediment does not explicitly disclose that the pocket being in a lower surface of the substrate opposite to the upper surface of the substrate, the frame being composed of a material having a thermal conductivity greater than 10 W/m/K, and that  the substrate comprising: an insulating layer, and a plurality of conductive traces and the digital integrated circuit being connected to conductive traces in the substrate through a first array of contacts.
However, in a different embodiment Evans (Fig. 11) discloses a substrate (substrate) comprising: an insulating layer, and a plurality of conductive traces (See traces inside substrate. Examiner notes that substrate must comprise an insulator in order to isolate traces shown traces from each other) for the purpose of receiving and output electrical signals for the control and driver ICs from external circuitry [0132]
Further, Decker (Fig. 1) discloses that the pocket being in a lower surface of the substrate (bottom 144) opposite to the upper surface of the substrate (top) (The Examiner notes that 146 is attached to the bottom of 146),  the substrate comprising: an insulating layer, and a plurality of conductive traces [0034], a frame (146), secured in a pocket (see space between two portions of 144) of the substrate (144), e frame being composed of a material having a thermal conductivity (heat sink), the digital integrated circuit (110) being connected to conductive traces (“substrate 144 may include multiple layers of wiring on surfaces for signal and power ground routing, as well as redistribution” [0034])   in the substrate (144) through a first array of contacts (130,128, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Decker such that the pocket being in a lower surface of the substrate opposite to the upper surface of the substrate,  the frame being composed of a material having a thermal conductivity, and that  the substrate comprising: an insulating layer, and a plurality of conductive traces and the digital integrated circuit being connected to conductive traces in the substrate through a first array of contacts.in order to provide connectivity to a larger number of nodes [0048-0049] and provide thermal-cooling mechanism [0041]
Evans in view of Decker does not explicitly disclose that the frame being composed of a material having a thermal conductivity greater than 10 W/m/K and the digital integrated circuit being connected to conductive traces in the substrate through a first array of contacts.
Sato (Fig. 4) discloses a material having a thermal conductivity greater than 10 W/m/K. discloses a material for heat spreaders [44] having a thermal conductivity greater than 10 W/m/K. [0073] for the purpose of radiating the heat to the atmosphere [0068].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Decker and Sato such that the frame being composed of a material having a thermal conductivity greater than 10 W/m/K in order to radiating the heat to the atmosphere [0068] and that the selection of a known material based on its suitability for its intended prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
The Examiner notes that copper is a known material to be used for heat dissipation purposes.



Regarding Claim 12, Evans (Fig. 11) in view of Decker and Sato discloses optoelectronic module of claim 1, wherein 
the digital integrated circuit (Driver IC) is secured and connected to the substrate Substrate by the first array of contacts (see bumps under driver Ic), and the lower surface of the substrate (substrate) has a second array of contacts (see bumps under Substrate),. 

Regarding Claim 13, Evans (Fig. 11) in view of Decker and Sato discloses optoelectronic module of claim 12, wherein 
the second array of contacts has a coarser pitch than the first array of contacts (Evans Fig. 11). 

Regarding Claim 14, Evans (Fig. 11) in view of Decker and Sato discloses optoelectronic module of claim 13, further comprising 
a lid (heat spreader sink 1124 Evans), on, and in thermal contact with, an upper surface of the digital integrated circuit (driver IS), 



Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0194309 A1) in view of Decker et al. (US 2016/0085038 A1) and Sato et al. (US 2004/0062491 A1) and further in view of Doerr et al. (US 2015/0358083 A1).

Regarding Claim 2, Evans in view of Sato discloses the optoelectronic module of claim 1 
Evans in view of Decker and Sato does not explicitly disclose the substrate further comprises a copper layer on a surface of the pocket parallel to the lower surface of the substrate. 
Doerr (Fig. 2) discloses a substrate further comprises a metal layer on a surface of the pocket parallel to the lower surface of the substrate (a metal bonding pad deposited upon a bottom surface of the recess) for the purpose of provides bonding pad(s) to which the chips electrically and/or mechanically interconnect [0024].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Sato and Doerr such that a substrate further comprises a metal layer on a surface of the pocket parallel to the lower surface of the substrate in order to provides bonding pad(s) to which the chips electrically and/or mechanically interconnect [0024].

However, it is very common for the bonding pads to include copper in order to increase conductivity and ease bonding therefore the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0194309 A1) in view of Decker et al. (US 2016/0085038 A1) and Sato et al. (US 2004/0062491 A1) and further in view of Doerr et al. (US 2016/0013866 A1).
Regarding Claim 3, Evans in view of Decker and Sato discloses the optoelectronic module of claim 1, further comprising: 
a photonic integrated circuit (PIC, 16), and an analog integrated circuit (910 control ASIC), connected to the photonic integrated circuit (PIC), and to the digital integrated circuit (914, through 912 and 916).
Evans further discloses that integrated circuit is an Application Specific IC.
Evans in view of Decker and Sato does not explicitly disclose that integrated circuit is an analog integrated circuit.
Doerr (Fig. 4) discloses that a photonic integrated circuit (222), and an analog integrated circuit (224 ASIC), connected to the photonic integrated circuit (PIC) “for the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of in view of Decker and Sato and Doerr such that the integrated circuit is an analog integrated circuit in order to have an IC that includes transmit circuitry, such as high-speed digital-to-analog converters (DACs), and receive circuitry, such as high-speed analog-to-digital converters (ADCs).” [0020].

Regarding Claim 11, Evans in view of in view of Decker and Sato and Doerr optoelectronic module of claim 3, further comprising 
a carrier (912) secured to an upper surface of the frame (905 904), 
the optoelectronic module (916) comprising an optoelectronic subassembly comprising: 
the photonic integrated circuit (PIC);
the analog integrated circuit (910) (224 ASIC Doerr); 
the carrier (912); and 
Evans in view of in view of Decker and Sato and Doerr does not explicitly disclose an optical fiber, coupled to an optical waveguide on the photonic integrated circuit, the optoelectronic subassembly having a plurality of contact pads for establishing electrical connections between the analog integrated circuit and test equipment probes, the optoelectronic subassembly being configured to be separately 
However, Evans in a different embodiment (Fig. 1D, 4E, 26-28) discloses the optoelectronic subassembly having an optical fiber (optical fiber medium) [0163], coupled to an optical waveguide (WC) on the photonic integrated circuit for the purpose of receiving and guide incoming optical signals transmitted on optical fiber medium [0163, 0168] and a plurality of contact pads for establishing electrical connections between the analog integrated circuit and test equipment probes (182, 184 Testing contacts), the optoelectronic subassembly being configured to be separately testable by supplying power to the optoelectronic subassembly through one or more of the contact pads and sending data to and and/or receiving data from the optoelectronic subassembly through one or more of the contact pads [Evans discloses testing performed at various stages of manufacturing the optoelectronic subassembly  “The testing contacts 182 and 183 may be used to test one or more DC and/or RF characteristics of the lumped active optical device 104 or the ASIC circuit. Additionally, some of the characteristics of the interconnects may be tested. In some implementations, the testing may be performed after the PIC chip 102 is bonded to the interposer 111 but before the PIC 102 chip is packaged with the rest of the components, or after the ASIC chip 120 is bonded, but before it is packaged, or after the ASIC and PIC chip(s) are both bonded. The testing contacts 182 and 183 allow the PIC chip 102 to be tested through the interposer 111 without causing damages to the contact pads formed on the PIC.[0064, 0065, 0106].
.

 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0194309 A1) in view of Decker et al. (US 2016/0085038 A1) and Sato et al. (US 2004/0062491 A1) and further in view of Doerr et al. (US 2016/0013866 A1) and Kobrinsky et al. (US 2014/0203175 A1)
Regarding Claim 4, Evans in view of in view of Decker and Sato and Doerr discloses the optoelectronic module of claim 3
Evans in view of in view of Decker and Sato does not explicitly disclose that the analog integrated circuit is connected to the digital integrated circuit through the substrate. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Sato and Doerr and Kobrinsky such that the analog integrated circuit is connected to the digital integrated circuit through the substrate in order to attaching standard CPU and PLC 310  and provide better thermal transfer [0046, 0055].
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0194309 A1) in view of Decker et al. (US 2016/0085038 A1) and Sato et al. (US 2004/0062491 A1) and further in view of Doerr et al. (US 2016/0013866 A1) and Kobrinsky et al. (US 2014/0203175 A1) and as evidenced by Chern et al. (US 2012/0228650 A1)
Regarding Claim 5, Evans in view of Decker and Sato and Doerr discloses the optoelectronic module of claim 3, further comprising 
a carrier (916 Evans) secured to an upper surface of the frame (906, 904) 
the photonic integrated circuit (916) being secured to an upper surface of the carrier (912),

Evans in view of Decker and Sato and Doerr does not explicitly disclose that both the photonic integrated circuit and the analog integrated circuit being secured to an upper surface of the carrier the carrier comprising an insulating layer and a plurality of thermal vias forming a thermal path from the analog integrated circuit to the frame. 
Kobrinsky discloses a photonic integrated circuit (320) and an analog integrated circuit (330 “receive current pulses from photodetectors 334, which are converted into standard digital electrical signals (e.g., using a trans-impedance amplifier—TIA”) being secured to an upper surface of a carrier (310) the carrier comprising an insulating layer and a plurality of thermal vias (TSV) forming a thermal path from the analog integrated circuit to the frame for the purpose of allow the chips to connect directly to package through PLC chip [0047]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Decker and Sato and Doerr and Kobrinsky such that that both the photonic integrated circuit and the analog integrated circuit being secured to an upper surface of the carrier the carrier comprising an insulating layer and a plurality of thermal vias forming a thermal path from the analog integrated circuit to the frame in order to allow the chips to connect directly to package through PLC chip [0047, 0055].
Examiner notes that “forming a thermal path from the analog integrated circuit to the frame” is a functional language.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 
The Examiner provides evidentiary reference of Chern that TSV are capable of functioning as means for electrical coupling and thermal dissipation [0015, 0020]

Regarding Claim 6, Evans in view of Decker and Sato, Doerr and  Kobrinsky discloses the optoelectronic module of claim 5, wherein: 
the photonic integrated circuit (916) is connected to the analog integrated circuit (910) by first wire bonds (See wirebond and connecting PIC and 910) , and the analog integrated circuit (910) is connected to the substrate by second wire bonds (See wirebonds connecting (910).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0194309 A1) in view of Decker et al. (US 2016/0085038 A1) and Sato et al. (US 2004/0062491 A1) and further in view of Doerr et al. (US 2016/0013866 A1) and Kobrinsky et al. (US 2014/0203175 A1) and Guzzon et al. (US 2015/0219935 A1).
Regarding Claim 7, Evans in view of Decker and Sato, Doerr and  Kobrinsky discloses the optoelectronic module of claim 6. 
Evans in view of Decker and Sato, Doerr and  Kobrinsky does not explicitly disclose a heater, in or on the photonic integrated circuit, wherein a total thermal conductivity between the photonic integrated circuit and the frame is less than 10 mW/K. 
Guzzon (Fig. 2, 6) discloses a heater (“heating elements”), in or on a photonic integrated circuit (PIC) for the purpose of generating a uniform temperature along the active region of PIC [0024] and wherein a total thermal conductivity between the photonic integrated circuit and the frame (thermally isolating a photonic integrated circuit (PIC) (“ the active region and the one or more heating elements of the modulator 620 from a heat sink disposed on the PIC (not shown) and/or other components of the PIC 608”) for the purpose of to hold the temperature of the modulator at or near its maximum temperature of operation at all ambient temperatures. [0032] thus preventing this insertion loss/change in the ER [0033] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Decker and Sato and Doerr and Kobrinsky and Guzzon such that that a heater, in or on the photonic integrated circuit, wherein a total thermal conductivity between the photonic integrated circuit and the frame in order to hold the temperature of the modulator at or near its maximum temperature of operation at all ambient temperatures. [0032] thus preventing this insertion loss/change in the ER [0033]

However, Guzzon teaches that minimizing total thermal conductivity between the photonic integrated circuit (PIC) and frame (“a thermal isolation region comprising a low thermal conductivity material to thermally isolate the active region and the one or more heating elements from a substrate of the PIC”) [0056] in order to control an absorption or phase shift of the modulated optical signal [0056] thus preventing this insertion loss/change in the ER [0033]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Sato and Doerr and Kobrinsky and Guzzon such thatt conductivity between the photonic integrated circuit and the frame is less than 10 mW/K in order to in order to control an absorption or phase shift of the modulated optical signal [0056] thus preventing this insertion loss/change in the ER [0033] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 

Regarding Claim 9, Evans in view of Decker and Sato, Doerr and  Kobrinsky discloses the optoelectronic module of claim 6.
Evans in view of Decker and Sato, Doerr and  Kobrinsky does not explicitly disclose a heater patterned in metal traces on the carrier. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Decker and Sato and Doerr and Kobrinsky and Guzzon such that that a heater, in or on the photonic integrated circuit, wherein a total thermal conductivity between the photonic integrated circuit and the frame in order to hold the temperature of the modulator at or near its maximum temperature of operation at all ambient temperatures. [0032] thus preventing this insertion loss/change in the ER [0033]

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0194309 A1) in view of Decker et al. (US 2016/0085038 A1) and Sato et al. (US 2004/0062491 A1) and further in view of Doerr et al. (US 2016/0013866 A1) and Colgan et al. (SU 2005/0058408 A1).
Regarding Claim 10, Evans in view of Decker and Sato and Doerr optoelectronic module of claim 3, further comprising 

Colgan (Fig. 1-4) discloses an optical fiber (232), wherein a photonic integrated circuit has a V-groove( 262), and an end of the optical fiber  is in the V-groove (262) for the purpose of providing more contact area for bonding and adds mechanical stability contrasted with vertical attachment of fibers [0023]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor module in Evans in view of Decker and Sato and Doerr and Colgan such an optical fiber, wherein: the photonic integrated circuit has a V-groove, and an end of the in order to provide more contact area for bonding and adds mechanical stability contrasted with vertical attachment of fibers [0023].

Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner's statement of reasons for allowance:
 With regards to claim 8, none of the prior art teaches or suggests, alone or in combination, “the heater being connected to the carrier by third wire bonds, and the carrier  being connected to the substrate by fourth wire bonds..” in the combination required by the claim.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891